              Case 1:20-cv-01279-EPG Document 25 Filed 12/22/20 Page 1 of 1

1

2

3
                                     UNITED STATES DISTRICT COURT
4
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     HEIDI KELLERHALS,                                    OLD CASE: 1:20-CV-01279 NONE-EPG
7                              Plaintiff,                  NEW CASE: 1:20-CV-01279 EPG
8                       v.                                 ORDER ASSIGNING CASE
                                                           RE PRESIDING JUDGE
9
      MAIRA RUELAS, ET AL.
10
                               Defendants.
11

12

13          IT IS HEREBY ORDERED that the above-entitled action be assigned to the docket of Magistrate
14 Judge ERICA P. GROSJEAN as Presiding Judge of the above entitled action. The parties have filed a

15 Consent to Proceed before the assigned Magistrate Judge to conduct all further proceedings in this case,
     including trial and entry of final judgment.
16

17
                        ALL FUTURE PLEADINGS SHALL BE
18

19                                NUMBERED AS FOLLOWS:
20

21                                      1:20-CV-01279 EPG
22
     IT IS SO ORDERED.
23
        Dated:     December 21, 2020
24                                                   UNITED STATES DISTRICT JUDGE

25

                                                       1
